Citation Nr: 0504557	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury to the left wrist.

2.  Entitlement to service connection for residuals of a 
crush injury to the left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from October 1979 to 
October 1980, with subsequent periods of inactive duty 
training, including on March 21, 1997.

The RO received the veteran's claim of entitlement to service 
connection for the above listed disabilities in February 
1998.  In a January 1999 rating decision, the RO denied the 
claim.  The veteran disagreed with the January 1999 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in October 1999.

The veteran failed to report for a Board hearing, requested 
by him, which was scheduled to be conducted in Washington, 
D.C. in June 2002.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).
  
In July 2002, the veteran submitted additional relevant 
evidence to the RO.  
The Board denied the veteran's claim in a March 31, 2003 
decision.  However, at the time of the Board's March 2003 
decision, the additionally submitted had not yet been 
forwarded to the Board and therefore it was not considered by 
the Board in its decision.  Upon receipt of the additional 
evidence, the Board vacated its March 31, 2003 decision in 
December 2003.  The case was remanded for an additional 
attempt to develop the veteran's claims.  Pursuant to the 
Board's remand, a VA examination was obtained in February 
2004, and in response, the RO issued a supplemental statement 
of the case (SSOC) in January 2004, which continued the 
previous denials.  The case has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

The issues of entitlement to service connection for a left 
shoulder disorder, a low back disorder, and a right hand 
disorder were the subjects of an October 2002 Board decision.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2004).  Accordingly, those issues will be addressed no 
further herein.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran sustained 
a contusion of his left hand while on active duty for 
training in February 1997. 

2.  Competent medical evidence does not reveal that the 
veteran has a current left hand or wrist disability.


CONCLUSIONS OF LAW

1.  Residuals of a crush injury to the left wrist were not 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a crush injury to the left hand were not 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
claimed residuals of a crush injury to the left hand and 
wrist.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the Board's March 2003 decision and December 2003 
remand, by the January 1999 rating decision, by the May 1999 
statement of the case (SOC), and by May 1999, October 1999, 
November 1999, June 2000, and January 2004 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

In March 1998, the RO sent the veteran a letter which set 
forth in detail the type of evidence needed to substantiate 
his claims, identifying specific evidence still needed, and 
notifying the veteran of evidence it had already requested on 
his behalf.  
More significantly, letters were sent to the veteran in 
August 2002, July 2003, and in January 2004, with copies to 
his representative, which were specifically intended to 
address the requirements of the VCAA.  The July 2003 and 
January 2004 letters included discussions of the three 
elements necessary to establish service connection, and that 
evidence necessary to satisfy each element.  These elements 
will be discussed in detail in the Analysis section below.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the RO informed the veteran that VA would 
make reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies.  VA would also make as 
many requests as necessary to obtain records from Federal 
agencies, unless such requests would be futile.  The July 
2003 and January 2004 letters contained similarly 
information. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The January 2004 letter requested that the veteran "give us 
enough information about your records so that we can request 
them from the person or agency that has them."  The August 
2002 letter also told the veteran that he could obtain and 
submit lay statements in support of his claims.  The July 
2003 and January 2004 letters informed the veteran that a VA 
examination had been scheduled and that he was responsible to 
attend the examination.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 letter specifically 
notified the veteran that "You should send us copies of any 
relevant evidence you have in your possession."  

The Board finds that the August 2002, July 2003 and January 
2004 letters properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and properly indicated 
which portion of that information and evidence is to be 
provided by the veteran and which portion the Secretary would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the January 2004 letter requested a 
response within 60 days, and the August 2002 and July 2003 
letters requested a response within 30 days, each expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claims were initially adjudicated by the RO in 
January 1999, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letters, the RO 
readjudicated the claims in an April 2004 supplemental 
statement of the case.  Thus, any possible VCAA notice 
deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO requested verification of service from 
the veteran and notified him that it had requested this 
information from the National Personnel Records Center (NPRC) 
and the service department in November 1998.  The veteran 
responded in December 1998 that he had submitted all medical 
evidence in his possession.  The veteran identified records 
from the VA Medical Center in St. Louis.  The RO requested 
these records and obtained them in March 1998.  
The veteran submitted additional evidence in August 2003.  In 
response to the Board's December 2003 remand, VA obtained an 
examination and expert medical opinion.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  In an April 2004 
VA Form 21-4138, the veteran's representative reported that 
the veteran had no more medical evidence in his possession to 
support his pending claim.  

In August 2002, the veteran's representative specifically 
requested a physical examination to determine the etiology of 
the veteran's claimed disabilities.  As noted above, in 
December 2003 the Board ordered additional development on 
these issues, to include a VA examination.  The veteran was 
afforded a VA examination in February 2004, the report of 
which is of record.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted 
written argument in his behalf.  The veteran's representative 
specifically requested a hearing before a Member of the Board 
in the May 2002 VA Form 646.  The veteran was scheduled for a 
Board Central Office hearing to be held in June 2002, but he 
veteran failed without explanation to appear.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Factual background

A March 1997 From DD-2173 accident report shows that the 
veteran's left hand was smashed between the side of a truck 
and a loaded ice chest.  The veteran complained of left wrist 
and arm pain.  A left wrist contusion was noted.   

After a November 1997 neurology consultation, which showed 
normal findings, the examiner stated that he suspected a 
somatoform disorder.

In February 1998, the veteran filed a claim of entitlement to 
service connection for a left hand and wrist disability, 
claimed as a result of the March 1997 ACDUTRA accident.

The record contains a diagnosis of median nerve entrapment in 
December 1998.  A December 1999 medical treatment report 
shows a diagnosis of carpal tunnel syndrome, also described 
as median and ulnar neuropathies.  
As noted above, the Board remanded this case in December 2003 
to obtain an examination and an expert medical opinion.  In 
February 2004, the veteran was examined by an expert in 
neuropathology.  The examiner extensively reviewed the 
veteran's medical and military records in conjunction with 
the examination.  Based on his review, the examiner noted 
that x-rays of the veteran's elbow, wrist, and hand, 
conducted in the emergency room at the time of the injury 
were negative, showing no fracture, no dislocation, or any 
other abnormalities.  He also noted that, in September 1998, 
the veteran had carpal tunnel release on his left wrist, 
after he had had a normal EMG and nerve conduction study and 
a normal examination, which resulted in a suspected diagnosis 
of somatoform disease.  In December 1998, the veteran had a 
right wrist carpal tunnel surgery.  

On examination, the veteran's wrists and hands were found to 
be normal.  X rays were noted to be negative; rheumatoid 
factor was normal; range of motion of the wrists and hands 
was normal; strength was normal.  

In his diagnosis, the examiner noted that the veteran had 
undergone carpal tunnel releases in both wrists, but rendered 
no current diagnosis with respect to the left wrist.  
Instead, he noted only subjective complaints of tingling, 
numbness, burning, and stinging, that were intermittent, with 
a normal examination.  The veteran was noted to be carrying a 
briefcase that weighed approximately 10 pounds in his left 
hand when he came in to the evaluation.  He did not complain 
of any numbness or tingling in his arm at that time, or 
during the examination.  He was observed to be able to answer 
his beeper, holding it in his left hand, and using bilateral 
thumbs to enter all the numbers that he needed to answer on 
his beeper without any complaints of tingling, numbness, 
burning, or stinging.  The veteran had no swelling, pain to 
palpation, signs of warmth, or crepitus in either wrist.  He 
was able to pick things up, as demonstrated during the 
examination.  He had no problem with fine motor movements, 
unzipping pockets in his jacket.  
 
Additional evidence will be discussed in the Board's analysis 
below.
Analysis 

Preliminary matters

The veteran and his representative assert, in substance, that 
the veteran's left hand was "smashed" while he was on 
ACDUTRA in March 1997 and that he now suffers weakness, 
burning and stinging in the left hand and wrist resulting 
therefrom.  

As an initial matter, although the veteran's left hand and 
left wrist complaints have been adjudicated at the RO as 
separate claims, they appear to involve a unified medical and 
procedural history.  Based on a careful review of the medical 
evidence of record, the Board finds that the veteran's 
complaints involving the wrist and hand amount to a single 
disability.  The Board will therefore address this appeal in 
a common discussion.

In an August 2002 informal hearing presentation, the 
veteran's representative implied that there were separate 
hand and wrist disabilities; however, these were not 
specifically identified.  To the extent that the 
representative is attempting to medically establish two 
separate diagnoses, it is well-established that as a 
layperson without medical training, he is not qualified to 
render medical opinions regarding and his statement is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the sake of completeness, the Board notes that the 
veteran complained of pain in the left elbow, arm and wrist 
during his period of active duty in 1979-90.  There are, 
however, no medical findings or diagnoses to support the 
incurrence or aggravation of an left hand and/or wrist injury 
or disability during this period of active service.  [In 
fact, an August 1980 finding shows the examiner's opinion 
that those complaints may have been attributable to 
malingering or a psychosomatic cause.]  In any event, the 
veteran does not contend that he was injured during that 
period of service, but asserts that his current symptoms 
arose from the March 1997 injury which has been described in 
the factual background section above.  

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), in-service disease or 
injury, the evidence shows that the veteran did report an 
injury to his left hand and wrist during service in March 
1997.  Service medical records document a contusion.  Hickson 
element (2) has therefore been satisfied to that extent.  

The Board additionally observes that at no time has any 
medical professional diagnosed residuals of a crush injury of 
the left hand or wrist.  X-rays taken in March 1997, 
immediately after the injury, showed only swollen soft 
tissues of the left hand, with no other abnormalities.  
The impression as to both the left hand and left wrist was 
negative at that time.  Subsequent medical evaluations have 
not described crush injury residuals and as discussed below 
no residuals at all have been documented at times, including 
during the February 2004 VA examination. 

To the extent that the veteran himself has alleged a crush 
injury, his statements are outweighed by the contemporaneous 
medical evidence, which show no such injury, merely a 
contusion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by a claimant].  Although the Board has 
taken into consideration the veteran's statements concerning 
the alleged severity of his injury, it finds his statements 
to be self-serving and contradicted by contemporaneous 
medical records, and therefore of very little probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[although the Board must take into consideration a claimant's 
statements, it may consider whether self-interest may be a 
factor in making such statements]. 

With respect to Hickson element (1), current disability, the 
primary evidence with respect to a current disability comes 
from the 1998 diagnosis of carpal tunnel syndrome.  The 
veteran underwent a surgical procedure as a consequence of 
that diagnosis.  However, a recent and very thorough VA 
examination now indicates that the has only subjective 
symptoms and that there is no objective evidence of a current 
disability.  Significantly, the February 2004 VA examiner 
noted that although the veteran had carpal tunnel release on 
his left wrist in September 1998, this was after he had had a 
normal EMG and nerve conduction study and a normal wrist 
examination, which resulted in a suspected diagnosis of 
somatoform disease.  The VA examiner thus appeared to 
indicate that the 1998 left carpal tunnel release was 
unnecessary based on negative physical findings prior to that 
time.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms such as pain alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

To the extent that the veteran himself contends that he has a 
current disability of the left hand/wrist, as discussed above 
a lay opinion on medical matters such as diagnosis and 
etiology carries no weight of probative value.  See Espiritu, 
supra.

Also with respect to the veteran's statements, the Board must 
consider an unsolicited letter submitted in May 1998 from a 
fellow serviceman.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 19.7(a) 
[the Board must consider all of the evidence of record].  
According to this fellow Reservist, the veteran told him "he 
was going to get paid big time from the Army", evidently in 
connection with his "arm."  This statement calls into 
question the veteran's motivation in making his claims, as 
well as the veracity of his statements.  

Ordinarily, the Board would not place much weight on such a 
lay statement, since the motive for such statement is hazy at 
best.  However, there is other evidence of record which 
supports a conclusion that the veteran may be exaggerating 
his physical complaints for secondary gain.  There is, for 
example, the August 1980 finding of malingering in connection 
with a purported left arm disability which was alluded to in 
the Board's preliminary discussion above.  In addition, the 
November 1997 VA neurological examiner noted no physical 
pathology and suggested some other cause for the veteran's 
left upper extremity complaints.  The matter of a cause other 
than physical, namely somatoform disorder, has been referred 
to by the February 2004 VA examiner. 

Thus, there appears to be a pattern of malingering and/or 
exaggeration of symptomatology on the part of the veteran, 
evidently for secondary gain.  This is, in the Board's view, 
further confirmed by the essentially negative objective 
findings in the February 2004 examination report.

In short, in the absence of a currently identified disability 
of the left wrist and hand, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The veteran's claim fails on that basis.

Remaining then is Hickson element (3), medical nexus.  If no 
disability exists, then medical nexus would be an 
impossibility.  However, for the sake of argument, the Board 
will assume that a left hand and wrist disability in fact 
exists.  The Board has the fundamental authority to decide in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).   

The question which must be answered with respect to the third 
Hickson element is whether there is a connection between the 
March 1997 injury and any current wrist or hand disability.  
In its December 2003 remand, the Board noted a conflict in 
the medical evidence of record with respect to a relationship 
between the veteran's claimed left hand and wrist disability 
and the March 1997 injury.  Specifically, a December 1998 VA 
examination diagnosed left median nerve entrapment, which the 
examiner stated was more likely than not related to the March 
1997 accident.  In a May 2001 opinion, Dr. L.J.K., Director 
of Primary Care at the St. Louis VA Medical Center, stated 
her opinion that the veteran's neuropathy began at the time 
of the March 1997 in-service injury and contributed to his 
current symptoms.  

In contrast, the Board noted in its December 2003 remand that 
x-rays taken in March 1997, immediately after the injury, 
showed only swollen soft tissues of the left hand, with no 
other abnormalities.  The impression as to both the left hand 
and left wrist was negative at that time.  In addition, after 
a November 1997 neurology consultation, which showed normal 
findings, the examiner stated that he suspected a somatoform 
disorder.  It is not until the June 1998 EMG report that the 
record contains objective evidence of bilateral median nerve 
entrapment.  

The Board specifically noted in its December 2003 remand that 
the medical evidence reflected that the veteran's claimed 
left hand and wrist disability was apparently part of a 
bilateral condition, rather than being localized to the left 
hand or wrist as one would expect if a unilateral injury was 
involved.  A June 1998 EMG report showed bilateral median 
nerve entrapment.  This was confirmed in a December 1999 
report, which discussed September 1999 EMG findings and 
determined that they were consistent with bilateral ulnar and 
median nerve neuropathies.  

The Board remanded this case in December 2003 to obtain an 
expert medical opinion with respect to the question of 
medical nexus.  In February 2004, the veteran was examined by 
a neuropathologist.  Based on his examination and a review of 
the records, the examining physician concluded that (to the 
extent that a left hand/wrist disability in fact existed) it 
was less than as likely as not that the veteran's claimed 
carpal tunnel syndrome was secondary to the injury he had in 
March 1997.  In support of this conclusion, the examiner 
noted the veteran's medical history, including the fact that 
the carpal tunnel releases were bilateral, not only in the 
left wrist, the one that was injured on ACDUTRA.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court in Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

The Board attaches little weight of probative value to the 
opinion of the December 1998 VA examiner and the similar 
opinion of Dr. L.J.K.  Neither examiner accounted the 
bilateral nature of the veteran's disability in light of a 
documented injury to only the left wrist.  In other words, 
the examiners did not explain how an injury to the veteran's 
left wrist and hand could result in identical median and/or 
ulnar nerve entrapment of both the left and right upper 
extremities.  In addition, neither examiner discussed the 
essentially negative medical evidence recorded immediately 
after the March 1997 injury and for over a year thereafter 
and thus did not explain how or why alleged crush injury 
residuals would not have manifested themselves for a number 
of months after the injury.  

In addition, the December 1998 VA examination summary 
contains a significant error.  The examiner stated that the 
veteran "does not have any nerve entrapment in the right 
wrist."  This statement was made despite evidence in the 
file showing that the veteran had undergone a right median 
nerve release five days prior to the examination, and despite 
a previous notation in the examiner's report acknowledging 
that a June 1998 EMG report showed bilateral median nerve 
entrapment at the flexor retinaculum.  
Thus it appears that the December 1998 VA examiner's opinion 
is inconsistent with other medical evidence of record.  
Similarly, although Dr. L.J.K. indicated that she reviewed 
"available medical records," she did not discuss the 
bilateral nature of the veteran's wrist symptoms, although 
she did note that he had undergone bilateral carpal tunnel 
releases.    
The Board therefore affords the December 1998 and May 2001 
opinions little weight of probative value and finds them less 
probative than the other medical evidence, in particular the 
opinion of the February 2004 VA examiner, which establishes 
no relationship to the injury in service in light of the 
essentially negative service medical records, the lack of any 
identifiable pathology for a year after service, and evidence 
suggesting exaggeration of symptomatology on the part of the 
veteran.

In short, for reasons expressed above, the Board finds that 
the competent and probative medical nexus evidence does not 
support a relationship between the in-service left wrist 
injury and any current disability.  Hickson element (3) has 
therefore not been met, and the veteran's claim fails on that 
basis also.

In summary, the evidence does show not a current disability 
of the left hand and wrist so as to satisfy Hickson element 
(1).  While there is evidence of incurrence of a contusion 
injury to the left hand and wrist in service, so as to 
satisfy element (2), there is no evidence of a crush injury 
as contended by the veteran.  Finally, a preponderance of the 
competent and probative medical evidence is against the 
veteran's contention that there is a relationship between his 
current left hand and wrist disability and any incident of 
service.  Element (3) is also not satisfied.  
The veteran's claims of entitlement to service connection for 
left hand and wrist disorders are accordingly denied.


ORDER

Service connection for residuals of a crush injury to the 
left hand is denied.

Service connection for residuals of a crush injury to the 
left wrist is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


